DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirth et al. (US Pub No 2017/0328001 A1). Kirth discloses a lifting member (title) for an elevator system (par 003), comprising: 
Re claim 1, a rope (1) formed from plurality of load carrying fibers (par 0039) extending along a length of the lifting member (fig. 2), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (par 0039: LCP fibres); and a coating layer (6) 
Re claim 2, wherein the aromatic polyester fibers are formed from a liquid crystal polymer material (par 0039: LCP fibres).
Re claim 3, wherein the plurality of load carrying fibers includes at least 50% aromatic polyester fibers (par 0048).
Re claim 21, wherein the coating layer is applied to each strand of the plurality of strands (each of the strands shown in fig. 2 is at least partially encapsulated by the coating layer 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1) in view of Dudde et al. (US Pub No 2011/0259677 A1). Kirth discloses the lifting member (as cited above). Kirth does not disclose:
Re claims 4, 15, wherein the plurality of load carrying fibers further includes one or more of carbon fibers or glass fibers.
However, Dudde teaches a lifting member (title):
Re claims 4, 15, wherein the plurality of load carrying fibers further includes one or more of carbon fibers or glass fibers (par 0070,0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to carbon fibers, as taught by Dudde, for its high tensile strength-to-weight ratios and tensile-to-modulus ratios.

Claims 5, 6, 16, 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1) in view of De Angelis (US Pat No 6,397,574 B1). Kirth discloses the lifting member (as cited above). Kirth does not disclose:
Re claims 5, 16, wherein the coating layer includes a UV stabilizer material.
Re claims 6, 17, wherein the UV stabilizer material includes 2-(2H-benzotriazol-2-yl)-4 or 6-ditertpentylphenol.
However, De Angelis teaches a lifting member (title):
Re claims 5, 16, wherein the coating layer includes a UV stabilizer material (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a UV stabilizer material, as taught by De Angelis, to provide reliable protection against environmental influences damaging to the rope. 
In re Leshin, 125 USPQ 416. 

Claims 7, 8, 18, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1) in view of McDaniel et al. (US Pub No 2010/0210745 A1). Kirth discloses the lifting member (as cited above). Kirth does not disclose:
Re claims 7, 18, wherein the coating layer includes an aliphatic based polyurethane dispersion.
Re claims 8, 19, wherein the aliphatic based polyurethane dispersion is isophorone diisocyanate (IPDI) or tetramethylxylene diisocyanate (TMXDI).
However, McDaniel teaches a coating (title):
Re claims 7, 18, wherein the coating layer includes an aliphatic based polyurethane dispersion (par 1611).
Re claims 8, 19, wherein the aliphatic based polyurethane dispersion is isophorone diisocyanate (IPDI) or tetramethylxylene diisocyanate (TMXDI) (par 1611).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material, as taught by McDaniel, for its known ability to serve as suitable urethane binder for improved exterior durability, color stability, and good lightfastness.  Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 9, 10, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirth et al. (US Pub No 2017/0328001 A1). Kirth discloses an elevator system (par 003) having the lifting member (title), comprising:
Re claim 12, a hoistway; an elevator car disposed in the hoistway and movable therein (Examiner takes Official Notice these components are known in the elevator art); and a lifting member (title) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, the lifting member including: a rope (1) formed from plurality of load carrying fibers (par 0039) extending along a length of the lifting member (fig. 2), the plurality of load carrying fibers including a plurality of aromatic polyester based fibers (par 0039: LCP fibres); and a coating layer (6) applied to the plurality of load carrying fibers and at least partially encapsulating the rope thereby defining an external surface of the rope (fig. 2); wherein the rope includes a plurality of strands (7,8,9,10,11,12) each formed from some of the load carrying fibers of the plurality of load carrying fibers (par 0025), the plurality of strands formed into the rope by one or more of braiding twisting or winding (par 0042), the plurality of strands including a center strand and a plurality of outer strands arranged to surround the center strand (fig. 2); wherein the plurality of load carrying fibers further includes ultra-high molecular weight polypropylene (UHMWPE) or polybenzoxazole (PBO) fibers (par 0042 describes using different fiber materials while par 0039 describes the claimed materials of UHMWPE and PBO).
Re claim 13, wherein the aromatic polyester fibers are formed from a liquid crystal polymer material (par 0039: LCP fibres).
Re claim 14, wherein the plurality of load carrying fibers includes at least 50% aromatic polyester fibers (par 0048).

Re claim 9, wherein the coating layer is a fluoropolymer dispersion.
Re claims 10, 20, wherein the fluoropolymer dispersion is one of polyvinylidene fluoride (PVDF) or ethylene chlorotrifluoroethylene (ECTFE) or mixtures thereof with one or more of an acrylic polymer emulsion, a polyamide dispersion, or a polyurethane dispersion.
Regarding claims 9, 10, and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed material for its known capability to provide structural integrity to the coating, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Examiner takes Official Notice that the hoistway and car are known components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ these components to provide a platform to lift objects vertically in a high rise.

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but they are not persuasive.
Pages 5-6 of the Remarks, Applicant argues the Kirth reference does not disclose the newly added claim language. Examiner respectfully disagrees.  Kirth par 0042 describes using different fiber materials while par 0039 describes the claimed materials of UHMWPE (ultra-high molecular weight polypropylene) and PBO (polybenzoxazole).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) 270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3619